TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00295-CV



               Marc Saenz, Shannon Saenz, and Armendina Saenz, Appellants

                                                   v.

                                 Mark Anthony Labate, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
       NO. D-1-GN-09-002198, HONORABLE JOSEPH H. HART, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this appeal was due in this Court on June 24, 2010. On

September 2, 2010, appellants were notified that no clerk’s record had been filed due to their failure

to pay or make arrangements to pay the district clerk’s fee for preparing the clerk’s record. The

notice requested that appellants make arrangements for the clerk’s record and submit a status report

regarding this appeal by September 13, 2010. Appellants have not filed a status report or otherwise

responded to this Court’s notice.

               If the trial court clerk fails to file the clerk’s record due to appellants’ failure to pay

or make arrangements to pay the clerk’s fee for preparing the record, the appellate court may dismiss

the appeal for want of prosecution unless the appellants were entitled to proceed without payment

of costs. Tex. R. App. P. 37.3(b). Because appellants have failed to pay or make arrangements to

pay the clerk’s fee for preparing the clerk’s record, this appeal is dismissed for want of prosecution.
                                            __________________________________________

                                            Diane M. Henson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Dismissed for Want of Prosecution

Filed: November 19, 2010




                                               2